UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4484



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGEANA WRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CR-03-15-REM)


Submitted: December 15, 2005              Decided:   December 20, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy M. Sirk, Keyser, West Virginia, for Appellant. Stephen
Donald Warner, OFFICE OF THE UNITED STATES ATTORNEY, Elkins, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Regeana Wright appeals the 120-month concurrent sentences

imposed after she pled guilty to conspiracy to distribute and

possess with intent to distribute more than five grams of crack

cocaine, in violation of 21 U.S.C. § 846 (2000), and to interstate

travel to promote a drug business, in violation of 18 U.S.C.

§ 1952(a)(3) (2000).       Wright’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), challenging Wright’s

sentence but stating that, in his view, there are no meritorious

issues for appeal.       Wright was informed of her right to file a pro

se supplemental brief but has not done so.          We affirm.

             Counsel asserts that, in light of the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005), the

120-month statutory mandatory minimum sentence Wright received is

too harsh.    Wright’s claim is foreclosed by our decision in United

States v. Robinson, 404 F.3d 850, 862 (4th Cir.) (“Even . . . after

Booker, . . . a district court has no discretion to impose a

sentence outside of the statutory range established by Congress for

the offense of conviction.”), cert. denied, 126 S. Ct. 288 (2005).

             In accordance with Anders, we have reviewed the entire

record    for      any     meritorious     issues     and   have   found

none.    Accordingly, we affirm Wright’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for


                                   - 2 -
further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.

                                                                        AFFIRMED




                                      - 3 -